Citation Nr: 0011786	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD), prior to July 30, 1997.

2.  Entitlement to an increased rating for PTSD, currently 
rated as 30 percent disabling.

3.  Entitlement to an effective date earlier than August 30, 
1995, for an award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	James W. Derema, Agent


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel
INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in April 1996, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal was docketed at the Board in 1997.  


FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected 
PTSD, prior to July 30, 1997, included complaint of intrusive 
memories related to Vietnam, with full and appropriate affect 
and without ascertained memory impairment or disturbed 
thinking; overall impairment attributable to PTSD, prior to 
July 30, 1997, was not more than mild.  

2.  Current manifestations of the veteran's service-connected 
PTSD include spontaneous speech of normal rate, euthymic to 
dysphoric mood, and no ascertained sleep impairment of 
chronic derivation; overall impairment attributable to PTSD 
is not more than definite.  

3.  Subsequent to an original and unappealed rating denial of 
service connection for PTSD entered in January 1986, a 
reopened claim for such benefit was received by VA on August 
23, 1994.


CONCLUSIONS OF LAW

1.  The criteria for a rating for PTSD in excess of 10 
percent, prior to July 30, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7 and 
Part 4, Diagnostic Code 9411, as promulgated in 38 C.F.R. 
§ 4.132 (in effect through November 6, 1996) and 38 C.F.R. 
§ 4.130 (1999).  

2.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7 and Part 4, Diagnostic Code 9411, as 
promulgated in 38 C.F.R. § 4.132 (in effect through November 
6, 1996) and 38 C.F.R. § 4.130 (1999).  

3.  The proper effective date for the veteran's award of 
service connection for PTSD is August 23, 1994.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims, as stated 
on the title page, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that these 
claims are plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for PTSD, for which the RO 
has assigned a 30 percent rating (with a 10 percent rating 
having been in effect through July 29, 1997) under the 
provisions of Diagnostic Code 9411 of the Rating Schedule. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to such disability.  


I.  Rating for PTSD in Excess of 10 Percent, Prior to July 
30, 1997

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the evaluation of the veteran's service-connected PTSD turned 
on the severity of his overall social and industrial 
impairment.  A 10 percent rating was warranted where such 
impairment was "mild"; if such impairment was of 
"definite" severity, a 30 percent rating was warranted. 
38 C.F.R. § 4.132.

In Hood v. Brown, 4 Vet. App. 301 (1993), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  With 
these considerations in mind, the Board will address the 
merits of the claim at issue.

In addition, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996) and 38 C.F.R. 
§ 4.130.  Pursuant to Diagnostic Code 9411 under the revised 
criteria, a 10 percent rating is warranted for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events). 

Concerning his claim for an increased rating for PTSD, the 
veteran asserts that he often experiences intrusive 
recollections, to include distressing dreams, concerning 
Vietnam and he contends, in essence, that his service-
connected PTSD is more severely disabling than currently 
evaluated.  In this regard, when he was examined by VA in 
November 1994, at which time the veteran indicated that he 
had been a postal worker since the early 1980's, he related 
several details concerning his tour of duty in Vietnam, to 
include having gone out on a number of "search and destroy 
missions."  He further indicated that he had been a 'lone 
wolf' as a youngster and that he then (i.e., in November 
1994) "preferred to be" alone or with a small group of 
people.  Findings on mental status examination included a 
"restricted" affect, "dysphoric" mood and thoughts which were 
"logical and coherent"; he was oriented in four spheres, and 
insight and judgment were, in each instance, described as 
being "intact".  The pertinent diagnosis was PTSD, and a 
score of "75/85" was assigned as being representative of his 
Global Assessment of Functioning (GAF).

When he was seen for VA outpatient treatment in January 1995, 
the veteran was noted to appear to be "mildly improved" 
relative to his mood; the assessment implicated PTSD of "mild 
v subthreshold" symptomatology.  

When he was examined by VA in February 1996, at which time he 
continued to be employed as a postal worker, the veteran 
"endorse[d] recurrent and intrusive recollections of his" 
experiences in Vietnam, including "some nightmares".  
Findings on mental status examination included a "full and 
appropriate" affect, with "coherent and goal-directed" 
thoughts; immediate and remote memory was, in each instance, 
"intact", and insight and judgment "appeared" to be so.  The 
pertinent diagnosis was PTSD of "mild to moderate" severity, 
and a GAF score of "80/70" was assigned.  

When the veteran was seen for VA outpatient therapy on July 
17, 1997, he alluded to experiencing "some [Vietnam-related] 
intrusive thoughts" on occasion; insight and judgment were 
each described as being "good".  

As previously noted, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125-4.130 (1999)). See 61 
Fed. Reg. 52695-52702 (1996).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). However, the Court noted that, where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase shall not be earlier than the effective date of the 
Act or administrative issue.  Haywood v. West, 12 Vet. App. 
55 (1998).  See 38 U.S.C.A. § 5110(g) (West 1991).  As such, 
the Court found that this rule prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.  As indicated above, this claim 
concerns the period of time from 1995 until 1998.  
Accordingly, evidence dated prior to November 7, 1996 may be 
evaluated under the old criteria only, and evidence 
thereafter will be evaluated under both the old and the new 
criteria with the most favorable to the veteran being 
applicable.   

In considering the veteran's claim for a rating for PTSD in 
excess of 10 percent, prior to July 30, 1997, the Board is of 
the opinion, in light of the reasoning advanced hereinbelow, 
that the 10 percent rating which remained in effect through 
July 29, 1997, was, at least in accordance with the above-
cited criteria that was in effect through November 6, 1996, 
fully appropriate.  In reaching such conclusion, the Board is 
constrained to point out that the veteran's service-connected 
PTSD was not, in the course of the duration terminating on 
July 29, 1997, shown to have occasioned any ascertainable 
social impairment.  In this regard, on the occasion of his 
November 1994 VA examination, it was noted that the veteran 
did not exhibit markedly diminished interest in significant 
activities or a feeling of detachment or estrangement from 
others.  He reported that he saw himself as a productive 
member of the family.  The veteran asserted he either 
preferred to be by himself or with a preferred group of 
people.  In addition, the veteran's service-connected PTSD 
would not appear, within the time period relevant to this 
aspect of the appeal, to have been productive of any 
ascertained industrial inadaptability.  In this regard, the 
reports pertaining to his November 1994 and February 1996 VA 
examinations reflect, collectively, that since the early 
1980's he had worked, apparently successfully, as a postal 
employee.  Moreover, the Board cannot overlook the 
consideration that the veteran's lowest assigned GAF (on the 
February 1996 VA examination) was 70.  Inasmuch as a GAF of 
55-60 is indicative of only "moderate" industrial 
impairment, see Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995), the Board is of the view that a substantially higher 
GAF of 70 would clearly not equate with the requisite 
"definite" industrial impairment necessary for a temporal 
30 percent rating (since 'definite' is itself, in light of 
O.G.C. Prec. 9-93, supra, 'more than moderate').  Finally, 
the Board would observe that under the provisions of 
38 C.F.R. § 4.130 (in effect through November 6, 1996), which 
were, with respect to the duration in question in this aspect 
of the appeal, of bearing on the severity of pertinent 
psychiatric disability as determinable by the related 
symptomatology and analysis thereof, the collective mental 
status examination findings obtaining in conjunction with the 
above-addressed November 1994 and February 1996 VA 
examinations, to include a 'full and appropriate affect', 
'coherent and goal-directed' thoughts, and orientation in 
four spheres, were in fact, in the Board's view, productive 
of no more than mild overall pertinent impairment, 
commensurate with the veteran's then temporally assigned 10 
percent rating.  In view of the foregoing observations, then, 
the Board concludes that a rating for PTSD in excess of 10 
percent, prior to July 30, 1997, at least in accordance with 
the provisions of Diagnostic Code 9411 in effect through 
November 6, 1996, was not in order.

The Board is, in addition, of the opinion that entitlement to 
a rating for PTSD in excess of 10 percent, between November 
6, 1997 and July 30, 1997, was not warranted pursuant to the 
revised above-addressed criteria that became effective 
November 7, 1996.  In reaching this conclusion, the Board 
would point out that the VA outpatient treatment record dated 
on July 17, 1997 showed some intrusive thoughts, and insight 
and judgment were good.  There is no evidence to show that 
the veteran experienced occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), 
which would support the assignment of a 30 percent rating 
under the new criteria.  

Given the foregoing observations, then, the Board is 
persuaded that, under the above-cited revised criteria that 
became effective on November 7, 1996, a rating in excess of 
the 10 percent evaluation assigned for the veteran's service-
connected PTSD, between November 6, 1996 and July 30, 1997, 
was not in order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 
4, Diagnostic Code 9411, as promulgated in 38 C.F.R. § 4.132 
(in effect through November 6, 1996) and 38 C.F.R. § 4.130.


II.  Increased Rating for PTSD, Currently Rated as 30 Percent 
Disabling

Pursuant to Diagnostic Code 9411, in effect through November 
6, 1996, the evaluation of the veteran's service-connected 
PTSD turns on the severity of his overall social and 
industrial impairment.  A 30 percent rating is warranted if 
such impairment is 'definite'; a 50 percent is warranted if 
such impairment is "considerable".   

As noted above, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  Pursuant to Diagnostic Code 9411, under the 
revised criteria, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events); a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

When he was examined by VA on July 30, 1997, the veteran, who 
at that time continued to be employed as a postal worker, 
indicated that he continued to be bothered by intrusive 
Vietnam-related memories and nightmares on an intermittent 
basis.  He also alluded to experiencing panic attacks 
approximately twice per month, and indicated that, although 
he experienced middle and late insomnia, overall he slept 
"fairly well".  He further related that he had a 'great' 
relationship with his children.  On mental status 
examination, his speech, though decreased in amount, was 
described as being "spontaneous"; his affect was 
"constricted", while his mood was described as being 
"anxious".  The veteran was oriented in three spheres; memory 
was "good"; insight and judgment were, in each instance, 
described as being "fair".  A GAF score of 65 was assigned.

When he was examined by VA in June 1998, the veteran 
indicated that he had "no social activities."  On mental 
status examination, his mood was noted to range "from 
euthymic to dysphoric", and his affect was noted to be 
"somewhat restricted"; his speech was described as being 
"normal in amplitude and flow", and his thoughts were 
described as being "mostly coherent".  His judgment, 
apparently insofar as dealing with his co-workers, was 
described as being "impaired".  The pertinent diagnosis was 
PTSD, "moderate and occasionally severe", and a GAF score of 
"between 60 and 70" was assigned.

In considering the veteran's claim for an increased rating 
for his service-connected PTSD, the Board is of the opinion, 
in light of the reasoning advanced hereinbelow, that an 
increased disability evaluation therefor, at least in 
accordance with the above-stated criteria in effect prior to 
November 1996, is not warranted.  In reaching such 
conclusion, the Board is constrained to point out that the 
veteran's PTSD is not shown, at least per se, to be 
productive of the requisite considerable social impairment 
necessary for the assignment of a 50 percent rating under 
such criteria.  In this regard, the Board is cognizant that 
the veteran alluded to having 'no social activities' on the 
occasion of his examination by VA in June 1998.  At the same 
time, however, the Board cannot overlook that the veteran, on 
the same examination (as recorded by the examiner), 
"repeatedly stated that he prefer[ed] to be alone" and, thus, 
it would appear that any tendency the veteran may have to not 
be a participant in social interaction(s) may be largely a 
matter of personal preference as opposed to being due to 
impairment associable with his PTSD.  Further, impairment 
related to the veteran's PTSD would not appear to occasion 
the requisite considerable industrial inadaptability 
necessary for the assignment of a 50 percent rating under the 
above-stated criteria in effect prior to November 1996.  In 
this regard, the record reflects that he has, albeit possibly 
with some friction with his co-workers, been continuously 
employed as a postal worker for nearly two decades.  In 
addition, the Board cannot overlook the consideration that 
the lowest GAF score reflected in the reports pertaining to 
the July 1997 and June 1998 VA examinations was (on the 
latter examination) a GAF of 70.  Inasmuch as a GAF of 55-60 
is indicative of only 'moderate' industrial impairment, see 
Carpenter, supra, the Board is of the view that a sharply 
higher GAF of 70 would clearly not equate with more than 
'definite' industrial impairment (since 'definite' is itself, 
in light of O.G.C. Prec. 9-93, supra, 'more than moderate'), 
the latter being characteristic of pertinent disability 
commensurate with the veteran's presently assigned 30 percent 
rating.  In view of the foregoing observations, then, the 
Board is of the view that an increased rating for the 
veteran's service-connected PTSD, at least under the criteria 
contained in Diagnostic Code 9411 which was in effect through 
November 6, 1996, is not warranted.

The Board is, in addition, of the opinion that entitlement to 
a rating in excess of 30 percent for the veteran's service-
connected PTSD is not warranted pursuant to the revised 
above-addressed criteria that became effective November 7, 
1996.  In reaching this conclusion, the Board would point out 
that, based on the reports of the above-addressed July 1997 
and June 1998 VA examinations, the veteran's speech was 
(collectively) described as being 'spontaneous' and 'normal 
in amplitude and flow', in contradistinction to the requisite 
circumlocutory or stereotypical speech which (if present) 
would otherwise be characteristic of disability warranting a 
50 percent rating under the above-cited revised criteria.  In 
addition, the 'euthymic to dysphoric' mood the veteran was 
noted to have when examined by VA in June 1998 merely 
comprises a manifestation of pertinent disablement warranting 
a 30 percent rating (the veteran's present evaluation).  In 
addition, while the frequency with which the veteran related 
experiencing panic attacks (i.e., twice per month) on the 
July 1997 VA examination was suggestive of disability 
warranting a 50 percent rating under the revised criteria, 
the Board is constrained to point out that the frequency with 
which the veteran experienced the attacks had lessened 
appreciably (perhaps once "in two or three weeks") by the 
time of his June 1998 examination.  Finally, while the 
veteran indicated on the July 1997 examination that his sleep 
was problematic (with "middle and late insomnia") even though 
he slept 'fairly well' overall, the Board would point out 
that, even if his problematic sleep constituted sleep 
impairment of chronic derivation, it would still only be 
independently characteristic of pertinent disablement 
commensurate with a 30 percent rating, identical to the 
veteran's present pertinent evaluation.  In light of the 
foregoing observations, then, the Board is persuaded that, 
under the above-cited revised criteria that became effective 
on November 7, 1996, a disability rating in excess of the 30 
percent evaluation presently assigned for the veteran's PTSD 
is not in order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 
4, Diagnostic Code 9411, as promulgated in 38 C.F.R. § 4.132 
(in effect through November 6, 1996) and 38 C.F.R. § 4.130.

Finally, in each aspect of the decision set forth above 
(comprising the Board's separate disposition bearing on the 
first two issues listed on the title page), the Board has 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show, with respect to either temporal aspect of the 
disposition set forth above, that the actual manifestations 
(as discussed above) of the veteran's service-connected PTSD 
more closely approximate(d) those required for the higher 
rating applicable to either separate aspect of the 
disposition advanced hereinabove.  38 C.F.R. § 4.7.  

After reviewing the veteran's claim for an increase initial 
rating, the Board finds that an increase on an extraschedular 
basis is not warranted.  The Code of Federal Regulations, at 
38 C.F.R. § 3.321(b) (1999), provides that, in "exceptional 
case[s], where the schedular evaluations are found to be 
inadequate, . . . an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities . . ." 
may be granted.  Generally speaking, for a specific case to 
be deemed "exceptional," it should present "such an 
exceptional or unusual disability picture[,] with such 
related factors as marked interference with employment or 
frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that the veteran's PTSD does not constitute 
an "exceptional case" as to allow for the assignment of an 
extraschedular rating.  Indeed, the record does not show 
either that the veteran's disability subject him to frequent 
periods of hospitalization or that it interferes with his 
employment.  As is apparent from the foregoing discussion, it 
cannot be said that the schedular rating criteria are 
inadequate in this instance. 


III.  Earlier Effective Date

Under the law, in the context of this issue on appeal, the 
effective date for an award of compensation based, on an 
original claim or a claim reopened after a final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The veteran contends, in essence, that the operative claim to 
which his February 1997 rating grant of service connection 
for PTSD should be deemed to relate was that received by VA 
on August 23, 1994, rather than a claim received by VA on 
August 30, 1995.  In this regard, the record reflects that, 
subsequent to a January 1986 rating denial of service 
connection for PTSD to which a related Notice of 
Disagreement, following pertinent notification, was not 
timely received (and thus the determination became final, see 
38 U.S.C.A. § 7105 (West 1991)), an item was received at the 
RO on August 23, 1994, wherein the veteran purported to 
"reopen[]" his claim for service connection for "PTSD".  In a 
rating decision entered in January 1995, the RO "reopen[ed]" 
the veteran's claim for service connection for PTSD, but, 
based on the entire evidentiary record, denied the reopened 
claim.  The rating narrative reflects that, at least in part, 
the denial was predicated on the veteran's non-submission of 
documentation in assertion of his claimed stressors.  In 
September 1995 (the date initially recognized by the RO, 
though one date stamp reflects "Aug 30 1995" as the date of 
receipt), the veteran submitted a statement alleging a number 
of stressors in conjunction with his claim for service 
connection for PTSD.  Thereafter, with benefit of the 
veteran's examination by VA in February 1996, service 
connection for PTSD, effective from September 1995, was 
granted (following an earlier rating denial, based on the 
September 1995 claim, entered in April 1996) in a rating 
decision entered in February 1997.  A corrected rating 
decision entered in May 1999, established August 30, 1995 
(the earliest stamped date of receipt, as was noted above, on 
the above-cited "September 1995" item) as the proper 
effective date for the veteran's award of service connection 
for PTSD.  

In considering the veteran's claim for an effective date 
earlier than August 30, 1995, for an award of service 
connection for PTSD, the Board is readily satisfied that the 
veteran, given his submission in August 1995 of a statement 
alleging several stressors on which he predicated his claim 
for service connection for PTSD, must be deemed to have 
continuously pursued his facial 'reopen[ed]' claim for 
service connection for PTSD, i.e., that received at the RO on 
August 23, 1994.  As the date of receipt of the veteran's 
immediately next received claim for service connection for 
PTSD following the unappealed above-cited January 1986 rating 
denial, such date (i.e., August 23, 1994) is, therefore, 
pursuant to the law and regulation set forth above, the 
proper effective date for the veteran's subsequent rating 
award of service connection for PTSD.  Accordingly, an 
effective date of August 23, 1994, for an award of service 
connection for PTSD is granted.  38 U.S.C.A. §§ 5107, 5110; 
38 C.F.R. § 3.400.


ORDER

A rating in excess of 10 percent for PTSD, prior to July 30, 
1997, is denied.

An increased rating for PTSD, rated 30 percent disabling from 
July 30, 1997, is denied.

An effective date of August 23, 1994, for an award of service 
connection for PTSD is granted, subject to controlling 
regulations governing the payment of monetary benefits.  


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

